Citation Nr: 9930143	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  96-42 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether the reduction of the assigned rating for the 
veteran's service-connected chronic low back strain with 
herniated disc, L-4, with sclerotic lesion of the left ilium, 
from 60 percent to 40 percent, was proper.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Wife




ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1988 to April 
1989.

This appeal arises from a June 1996 Hearing Officer decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  A November 1992 rating decision, effectuating a November 
1992 Hearing Officer decision, added a sclerotic lesion of 
the left ilium to the veteran's service-connected chronic low 
back strain with herniated disc, L-4, disability, and 
increased the rating to 60 percent disabling.

2.  A March 1996 RO decision proposed reducing the rating for 
the service-connected low back disability from 60 percent 
disabling to 10 percent; a letter, dated that same month, 
attached to that decision, notified the veteran of the 
proposed reduction, of his right to submit new evidence, and 
to request a hearing, and also afforded him 60 days to 
respond; in response the veteran requested an RO hearing, and 
submitted additional evidence.

3.  A predetermination hearing was held in April 1996.

4.  The veteran's 60 percent rating for a service-connected 
lumbar spine disability had been in effect for five years or 
more prior to the reduction.

5.  A June 1996 Hearing Officer decision reduced the rating 
for the veteran's service-connected lumbar spine disability 
from 60 percent to 20 percent disabling, effective September 
1, 1996; an RO decision in March 1997 restored, in part, the 
rating for the veteran's low back disability to 40 percent, 
effective from the date of the reduction (September 1, 1996).

6.  The medical evidence does not clearly reflect that the 
veteran's low back disability, which includes disc disease, 
has undergone material improvement that is reasonably certain 
to continue under the ordinary conditions of life. 


CONCLUSION OF LAW

The criteria for restoration of a 60 percent evaluation for 
the veteran's service-connected chronic low back strain with 
disc disease and a sclerotic lesion of the left ilium, have 
been met.  38 U.S.C.A. § 1155, 5107, 5112 (West 1991); 
38 C.F.R. §§ 3.105, 3.344, 3.400, 4.1-4.2, 4.10, 4.13, 4.71a, 
Diagnostic Code 5003, 5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes the veteran 
requested a second RO hearing on his September 1996 
substantive appeal.  In a May 1997 statement his 
representative indicated the veteran wished to withdraw that 
request.  Therefore, the Board finds the veteran has 
withdrawn his request for a second RO hearing, and will 
adjudicate his claim based on the evidence now of record.

Initially, the Board finds the veteran's claim well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, his 
claim is plausible or capable of substantiation.  See Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  The Board is also 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist as mandated by 
38 U.S.C.A. § 5107(a).

A September 1992 VA orthopedic examination report, upon which 
an increased evaluation to 60 percent for the veteran's 
lumbar spine disability was based (November 1992 rating 
decision), indicated the veteran reported he went to a VA 
medical facility every two months; that he takes Ibuprofen 
several times a day for low back pain; and that he worked as 
a janitor.  Examination of the lumbosacral spine revealed a 
marked bilateral spasm, extremely pronounced, raised, and 
tender to palpation, which was more severe on the left than 
the right.  Manipulation of the lower back, as well as active 
and passive range of motion, caused radicular pain and 
increased spasm, with pronounced grimacing and guarding with 
motion by the veteran.  This, in the examiner's opinion, 
demonstrated objective evidence of pain.  Range of motion was 
found to be forward flexion of 40 degrees, backward extension 
of 10-15 degrees, right lateral flexion of 15 degrees, left 
lateral flexion of 20 degrees (with fasciculations actually 
seen in the left buttock and leg in the L4, L5 dermatomes), 
right rotation of 15 degrees, and left rotation of 15 
degrees.  The veteran's carriage was noted to be rigid, 
primarily due to severe lumbosacral spasm.  His posture was 
grossly within normal limits.  His gait had no antalgic or 
steppage component, but he had extreme difficulty going from 
a sitting to a standing position.  Straight leg raising was 
positive on the left at 25 degrees, and on the right at 50 
degrees, with a bilateral positive Lasegue's sign.  
Goldthwaite's sign indicated the "problem" was in his back 
and not his hips.  Lower extremity reflexes showed patellar 
reflexes at 3+; at the Achilles they were 0 to 1+ on the left 
and 1 to 2+ on the right.  Oppenheim's sign was not present.  
Equilibrium was intact with no Romberg's sign.  No fixed 
deformity was present other than a flattened lumbosacral 
curve.  Evidence of neurologic involvement was shown, 
especially in the left side, with diminished left Achilles 
reflex.  Sensory examination of the right leg was normal, but 
the left leg showed an L4, L5, and S1 deficit involving 
vibration and fine touch, with no loss of pressure sensation, 
incomplete.  Point tenderness was found at the left 
sacroiliac joint.  A September 1992 X-ray report revealed 
right scoliosis or the upper lumbar spine, and spina bifida 
occulta at S1.  No other bony injury and/or disease was 
found.  The diagnoses were: (1) chronic lumbosacral strain 
with herniated L4 disc, and with peripheral neuropathy, 
severe pain, severe spasm, restriction of motion, positive 
straight leg raising; (2) history of sclerotic lesion of the 
left ilium, confirmed as osteitis condensa ILEI of the left 
sacroiliac joint.  The examiner indicated he was unable to 
ascertain if the sclerotic lesion present in the left ilium 
was secondary to trauma from service, since it could have 
occurred at any time, and in some people could actually be a 
development problem.  He also indicated it was possible that 
some of the point tenderness symptoms might be secondary to 
the left iliosclerotic lesion, but that most of the symptoms 
were extremely consistent with chronic lumbosacral strain 
within herniated L4 disc with pronounced left-sided 
radiculopathy.

A September 1992 X-ray report of the sacroiliac joint 
revealed increased density in the superior iliac side of the 
left S1 joint; the radiologist noted that the change probably 
represented a focal area of osteitis condensans.  He noted 
that other possible causes of the increased bone sclerosis, 
either on a benign and/or blastic malignant basis, could not 
be excluded.

An October 1992 bone scan revealed no abnormal uptake over 
the lumbosacral spine or pelvis to explain the veteran's 
findings, and no evidence of metastatic bone disease.

An October 1992 bone scan of the pelvis revealed abnormal 
sclerosis and cortical thickening along the left iliac aspect 
of the S1 joint, although the S1 joint itself appeared normal 
in width, and the sacral ALA were unremarkable.  No other 
significant bony abnormalities were identified.  The 
impression was abnormal sclerotic region along iliac aspect 
of left sacroiliac joint with underlying normal appearance to 
the joint space.  This finding is most consistent with 
osteitis condensa or some other benign process.

Based upon the above medical evidence a November 1992 rating 
decision added the sclerotic lesion of the left ilium as a 
service-connected symptom of the veteran's overall low back 
disability, and increased the evaluation for that disability 
to 60 percent, effective from April 29, 1989.
A November 1994 VA examination report shows that the veteran 
reported pain sometimes once a day and sometimes all day 
long, radiating down the posterior aspect of his leg into his 
foot, occasionally, when he was working; and that he has 
taken various nonsteriodal anti-inflammatory drugs, with 
minimal effect.  Upon physical examination tenderness to 
palpation was found along the lower paraspinal musculature on 
the left and in the left sacroiliac joint.  Toe and heel 
raise were accomplished without problems.  Range of motion 
was found to be flexion of 45 degrees; extension was 30 
degrees; side bend was 30 degrees bilaterally; and twist was 
approximately 60 degrees bilaterally.  Deep tendon reflexes 
were 2+/4+ at the knees and ankles.  Sensation to light touch 
was intact throughout all dermatomal patterns of the 
bilateral lower extremities.  Strength of the bilateral lower 
extremities was 5+/5+ with muscle stressing strengthening.  
Lasegue's sign was negative; bow string testing was negative; 
straight leg raising was negative at this time; and figure 
four testing was positive on the left and negative on the 
right.  X-rays of the sacroiliac revealed a left sacroiliac 
joint sclerotic area probably consistent with an old trauma, 
and X-rays of the lumbar spine were negative.  The X-ray 
reports indicate, according to the radiologist, that there 
has been no appreciable change since 1992.  The assessment 
was chronic low back strain and a probable area of injury to 
the left sacroiliac joint from the veteran's inservice fall.  
The examiner indicated there have been no MRI's documenting 
an overt herniation of a disc.

An August 1995 VA X-ray report indicates there has been no 
change since November 1994.

A September 1995 VA MRI report, while noting mild 
degenerative changes involving the L4-5 disc space with some 
disc desiccation present, a mild bulging anulus present at 
L5-S1, indicated that no significant spinal canal impingement 
or neural foraminal stenosis had been identified, and that no 
herniated nucleus pulposus was seen.  The impression was an 
essentially normal MRI of the lumbar spine.

The veteran submitted an employee attendance report 
indicating 15 days of sick leave from July 1994 through June 
1995.  This report does not indicate the reason for the sick 
leave.

A January 1996 VA orthopedic examination report indicated the 
veteran reported his symptoms have not significantly changed 
since the original injury; he reported the same 
symptomatology as noted in the November 1994 VA examination 
report.  Additionally, the veteran reported no numbness or 
tingling except when he sat for a long time, at which time 
his left leg felt like it fell asleep.  He denied any right 
lower extremity symptoms.  The veteran reported he was told a 
biopsy was necessary to diagnose precisely the left ilium 
sclerotic lesion, but indicated "he was not interested in 
having surgery to find out."  Upon physical examination of 
the low back the skin of the soft tissues was found to be 
benign; no tenderness to palpation was found over the lumbar 
spinous processes; no spasms were found; and no "step off" 
or deformity was found.  Left sacroiliac joint tenderness was 
found, but not right, nor was sciatic notch or greater 
trochanteric tenderness found on either side.  Range of 
motion was found to be forward flexion of 75 degrees; 
extension was 30 degrees; and right and left lateral bend was 
45 degrees to either side.  The examiner indicated the 
veteran stated his pain was worse with flexion, and his 
flexion was limited by discomfort, and that his right and 
left lateral bend was without significant discomfort.  Motor 
strength was found to be 5/5 throughout all major muscle 
groups in the lower extremities, and intact light touch 
sensation was found bilaterally in all dermatomes in the 
lower extremities.  Deep tendon reflexes were found to be 2+ 
and symmetric at the knees and ankles, bilaterally.  Toes 
were "down going" bilaterally.  No evidence of clonus was 
found.  The veteran could toe and heel walk without 
difficulty.  Straight leg raising was negative bilaterally, 
although some sacroiliac joint tenderness was noted with 
straight leg raise testing on the left.  X-rays revealed an 
unremarkable lumbosacral spine, and the examiner indicated a 
September 1995 MRI of the lumbosacral spine revealed no 
evidence of disc herniation, degenerative disc disease, or 
nerve root impingement.  The examiner indicated the current 
X-rays revealed the sclerotic lesion to be stable and 
unchanged from the last three years.  The assessments were: 
(1) musculo-tendinous low back and left sacroiliac joint pain 
without neurological abnormality; (2) left ilium sclerotic 
lesion which could be contributing to the veteran's left 
sacroiliac joint pain.

Based upon this report, a March 1996 rating decision proposed 
reducing the evaluation for the veteran's low back disability 
from 60 percent to 10 percent disabling.

During the veteran's April 1996 personal hearing he testified 
that he was a custodian supervisor; that his job required no 
bending or lifting; that he had minimal physical requirements 
on his job; that, due to his low back pain, he "lays around 
the house" after work each day and on the weekends; that he 
missed 15-20 days from work in the past year due to his back 
pain; that the low back pain caused problems with his sleep; 
that he took 800 milligrams of Motrin twice a day; that he is 
in constant pain; that he is 29 years old; that he plays no 
sports; that the January 1996 VA examination was inadequate 
because it was too short and the examiner just asked him 
questions; that he has spasms 3-4 times a week; that the pain 
radiates to his left leg; and that he goes to VA only for 
routine follow-ups.

Based upon the above evidence a June 1996 RO Hearing Officer 
decision reduced the evaluation for the veteran's service-
connected low back disability from 60 percent to 20 percent, 
effective September 1, 1996.

A March 1997 rating decision restored, in part, the rating 
for the veteran's service-connected low back disability to 40 
percent, effective September 1, 1996.

No award of compensation, pension or dependency and indemnity 
compensation shall be terminated, reduced or otherwise 
adversely affected unless the beneficiary has been notified 
of such adverse action and has been provided a period of 60 
days in which to submit evidence for the purpose of showing 
that the adverse action should not be taken.  See 38 C.F.R. § 
3.103(b)(2).

Where a reduction in evaluation of a service connected 
disability or employability status is considered warranted 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons. The 
beneficiary will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefor, and will be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.  If 
additional evidence is not received within that period, final 
rating action will be taken and the award will be reduced or 
discontinued effective the last day of the month in which a 
60-day period from the date of notice to the beneficiary of 
the final rating action expires.  In the advance written 
notice concerning proposed actions, the beneficiary will be 
informed that he or she will have an opportunity for a 
predetermination hearing, provided that a request for such a 
hearing is received by VA within 30 days from the date of the 
notice.  See 38 C.F.R. § 3.105(e)(h).

The RO complied with the procedural requirements of 38 C.F.R. 
§ 3.105(e) in reducing the veteran's disability evaluation.  
In the present case the above criteria have all been met.  
Here, the 60 percent rating was in effect for more than 5 
years; the duration of the rating must be measured from the 
effective date assigned that rating until the effective date 
of the actual reduction.  Brown v. Brown, 5 Vet. App. 413, 
416-17 (1993).  The question is thus whether that reduction 
was proper based on the applicable regulation, 38 C.F.R. § 
3.344.  With respect to disability ratings (like this one) 
that have been in effect for five years or more, the 
provisions of 38 C.F.R. § 3.344(a) and (b) indicate that a 
reduction in rating is warranted if medical evidence 
discloses that there has been sustained material improvement 
in the condition, and it is reasonably certain that the 
improvement will be maintained under the ordinary conditions 
of life.  The record of examination and the medical- 
industrial history should be reviewed to ascertain whether 
the recent examinations to reduce the evaluations are full 
and complete, including all special examinations indicated as 
a result of general examination, and the entire case history. 
Examinations less full and complete than those on which 
payments were authorized or continued will not be used as a 
basis of reduction.  Furthermore, ratings on account of 
diseases subject to temporary or episodic improvement will 
not be reduced on any one examination, except in those 
instances where all the evidence of record clearly warrants 
the conclusion that sustained improvement has been 
demonstrated.  38 C.F.R. § 3.344(a). See also 4.1, 4.2, 4.13; 
See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); 
Brown v. Brown, 5 Vet. App. 413, 420-22 (1993).

Towards this end, the Board's focus must be on the evidence 
available to the RO at the time the reduction was 
effectuated; however, when reduction in rating is based upon 
a single examination, post-reduction medical evidence may be 
considered in determining whether a condition had actually 
improved when a reduced evaluation was implemented.  Cf. 
Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

It should be emphasized at this point that in order to 
sustain a reduction in rating, it must appear by a 
preponderance of the evidence that the rating reduction is 
warranted.  Brown, at 421.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  The basis of disability evaluations is the 
ability of the body as a whole, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  See 38 C.F.R. § 4.10. 

The veteran's low back disability was rated 60 percent 
disabling under 38 C.F.R. § 4.73, Diagnostic Code 5293.  That 
code provides that symptomatology of severe recurring attacks 
of intervertebral disc syndrome with intermittent relief 
warrants a 40 percent evaluation.  A 60 percent evaluation is 
warranted where the syndrome is pronounced with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disk with little intermittent relief.

The September 1992 VA examination, upon which the increase to 
a 60 percent rating for the veteran's low back disability was 
based, revealed marked bilateral spasm, which was extremely 
pronounced, raised, and tender to palpation, radicular pain 
with increased spasms upon manipulation, positive straight 
leg raising on both sides, a positive bilateral Lasegue's 
sign, neurologic involvement, diminished or absent ankle 
reflexes, and a left leg sensory deficit.  The November 1994 
VA examination showed some improvement in neurological 
findings: deep tendon reflexes, including at the ankles, were 
at least 2 plus and symmetrical, negative straight leg 
raising on both sides, and a negative Lasegue's sign, but 
there continued to be tenderness and significant limitation 
of motion of the lumbar spine, with flexion limited to 45 
degrees.  The January 1996 VA examination, upon which the 
reduction was based, in part, showed improved motion of the 
lumbar spine, with flexion to 75 degrees, negative straight 
leg raising tests, and no indication of muscle spasms, which 
were so prominent on the 1992 VA examination.  It was 
specifically noted in the assessment following the 1996 
examination that the veteran musculo-tendinous low back and 
left sacroiliac joint pain without neurological abnormality.  
Thus, there was no clinical evidence of more than slight 
limitation of motion, muscle spasms, radiculopathy, left leg 
sensory deficit, or any appreciable neurological abnormality, 
all of which were all present when a 60 percent evaluation 
was granted.  Accordingly, the evidence indicates that, at 
the time of the reduction in June 1996, the symptomatology of 
the veteran's low back disability consisted of slight 
limitation of motion of the lumbar spine caused by pain, with 
X-ray evidence of mild degenerative changes and a left ilium 
sclerotic lesion.

However, the veteran underwent another VA compensation 
examination in January 1997 and, at that time, his range of 
motion of the lumbar spine was significantly limited, with 
flexion to only 30 degrees.  While straight leg raising and 
Lasegue's tests were again negative, and ankle jerks were 
again normal, the veteran had left-sided low back pain with 
radiation into the back of his legs and, while the examiner 
had difficulty correlating the veteran's pain to a clinical 
diagnosis, the physician indicated that the pain clearly 
limited the veteran's function.  It was noted that the 
veteran had missed 25 days of work as a custodian and, 
indeed, there are employment records on file that shows 
numerous lost days from work from January to July 1997.  The 
Board further notes that there are outpatient clinic records 
dated during this time that shows an increase in low back 
symptomatology.  Most significantly, clinical findings 
included back spasms, which supported the increase rating to 
60 percent in 1992.  It is again pertinent to point out that, 
when a reduction in rating is based upon a single 
examination, post-reduction medical evidence may be 
considered in determining whether a condition had actually 
improved when a reduced evaluation was implemented.  
Dofflemyer, supra.

The Board finds that the record does not demonstrate clear 
evidence of improvement under the ordinary conditions of life 
and work and, therefore,  restoration of the 60 percent 
rating for the veteran's low back disability is warranted.  
38 C.F.R. § 3.344(c) (1999); Brown v. Brown, 5 Vet. App. 413 
(1993). 


ORDER

Restoration of a 60 percent disability evaluation for a 
service-connected low back disability is granted. 



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

